SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

354
CA 15-01153
PRESENT: SMITH, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


NICHOLAS L. VASSENELLI, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

CITY OF SYRACUSE, ET AL., DEFENDANTS,
AND SHARON ERIKSSON, DEFENDANT-RESPONDENT.
(APPEAL NO. 4.)


BOSMAN LAW FIRM, LLC, CANASTOTA (A.J. BOSMAN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LAW OFFICES OF BRADY & CARAFA, SYRACUSE (THOMAS P. CARAFA OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Hugh
A. Gilbert, J.), entered March 4, 2015. The order granted the motion
of defendant Sharon Eriksson to dismiss the amended complaint against
her.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by denying the motion in part and
reinstating the third and fourth causes of action against defendant
Sharon Eriksson, and as modified the order is affirmed without costs.

     Same memorandum as in Vassenelli v City of Syracuse ([appeal No.
1] ___ AD3d ___ [Apr. 29, 2016]).




Entered:    April 29, 2016                      Frances E. Cafarell
                                                Clerk of the Court